Exhibit 10.1 SUB-LEASE AGREEMENT This Sub-Lease Agreement (the "Agreement") made this day of , 2015, between HetNets Tower Corporation, a wholly-owned subsidiary of Towerstream Corp. , on behalf of itself and Towerstream Corp., with its principal offices located at 88 Silva Lane, Tech IV Plaza, Middletown, RI 02842 , hereinafter collectively designated SUB-LESSOR and SUBLESSEE NAME , hereinafter designated SUB-LESSEE. SUB-LESSOR and SUB-LESSEE are at times collectively referred to hereinafter as the "Parties" or individually as the "Party." WITNESSETH In consideration of the mutual covenants contained herein and intending to be legally bound hereby, the Parties hereto agree as follows: 1.
